DETAILED ACTION
Election
Applicants’ election, with traverse, of invention I and further election without traverse of administered intravenously, not administered intrathecally, not further comprising administering an immunosuppressant or an immunotherapeutic agent, administered monthly, and not administered orally, intramuscularly, or intraventricularly in their response of April 5, 2021 is acknowledged.   It is further acknowledged that applicants have elected the acid a – glucosidase of SEQ ID NO: 1 in their filing of June 24, 2021.  
Regarding the election of SEQ ID NO: 1 following comments are made.  Applicants have newly filed a sequence listing June 24, 2021 consisting of SEQ ID NO: 1. Support for said sequence is as follows. The specification states the following ’MYOZYME (alglucosidase alpha) Genzyme Corp.), or other recombinant human GAA, can be used in accordance with the invention’ (p11, ¶3).  Applicants have herein filed the MYOZYME data sheet from Sanofi Genzyme Corp where in the MYOZYME protein sequence is set forth by figure 1. In applicant’s remarks filed June 24, 2021 they have stated on the record that said protein sequence is set forth by SEQ ID NO: 1 of the currently filed sequence listing. 
Applicants’ traversal is based on the following argument.  Applicant respectfully submits that the search classification for each invention group will substantially overlap as Groups I and II are both directed to the treatment of GSD VI using acid a-glucosidase. Since the genus of indications and agent for treatment are currently common to both groups, Applicant respectfully submits that the Examiner will not be seriously burdened by searching and considering the inventions as described in all the currently pending claims. This argument is found to be persuasive in the restriction of inventions I and II is withdrawn.  
The restriction requirement is now deemed proper and is therefore made FINAL.  
Claim History
Original claims 1 – 20 were filed on June 16, 2020. With the amendment of April 5, 2021, no claims were canceled, amended or added. Original claims 1 – 20 are pending and are herein considered.  Claims 5 – 9, 11 – 12, 16 – 18, and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim.  Claims 1 – 4, 10, 13 – 15, and 19, as encompassing the elected invention, are hereby examined.
Effective Filing Date
The effective filing date granted for the instant claims is July 8, 2008, the filing date of US 61/129,612, which disclosed the recited subject matter.   
AIA -First Inventor to File Status
Based on the effective filing date of July 8, 2008 the present application is being examined under the pre-AIA , first to invent provisions.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Claims
Cancel Claims 15-20.
Authorization for this examiner’s amendment was given by Rebecca McFadyen on August 16, 2021.
Allowable Subject Matter
The species restriction of claims 5 – 9 and 11 – 12 is withdrawn and said claims are rejoined. 

All allowable claims, claims 1-14, are limited to methods of treating glycogen storage disease type VI in a human by administering an acid a-glucosidase (EC 2.4.1.1).  The utility of said method a means for treating glycogen storage disease type VI, is credible based on the following.
Glycogen storage disease type VI is a hereditary deficiency of glycogen phosphorylase.  Glycogen phosphorylase catalyzes the rate-limiting step in glycogenolysis in animals by releasing glucose-1-phosphate from the terminal alpha-1,4-glycosidic bond. In the absence of active glycogen phosphorylase, glycogen accumulates.  As is currently known in the art, glycogen can also be degraded in the lysosome by acid a-glucosidase.  Regarding this pathway, see the diagram below from Kilimann et al, 2015 (Fig 1 & p485, ¶3-6).  Based thereon, the skilled artisan would believe that, more likely than not, treating glycogen storage disease type VI can be accomplished by administering a composition comprising acid a-glucosidase.

    PNG
    media_image1.png
    232
    1018
    media_image1.png
    Greyscale

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERIDAN SWOPE whose telephone number is 571-272-0943.  The examiner appreciates the opportunity to clarify any communication and can normally be reached on 9a-5p EST.
If attempts to reach the examiner by telephone are unsuccessful after two business days, the examiner’s supervisor, Robert Mondesi, can be reached on 408-918-7584.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published application may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on the access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
/SHERIDAN SWOPE/Primary Examiner, Art Unit 1652